     Case: 1:19-cv-07459 Document #: 1-3 Filed: 11/11/19 Page 1 of 1 PageID #:22




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 XIANXUE ZHOU

                         Plaintiff,

                 v.                                      Civil Action No. 1:19-cv-7459

 THE PARTNERSHIPS and
 UNINCOPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”

                         Defendant.


                              EXHIBIT A – SEALED DOCUMENT


        This document is being filed under seal with a motion for leave to file documents under

Seal. A full version of Schedule A will be filed separately under seal and will remain under seal

until further order of this court.



Dated this 11th day of November, 2019.               Respectfully submitted,

                                                     /s/ Hao Ni
                                                     Hao Ni
                                                     Texas Bar No.: 24047205
                                                     Ni, Wang & Massand, PLLC
                                                     8140 Walnut Hill Lane, Suite 500
                                                     Dallas, TX 75231
                                                     972.331.4600
                                                     97.314.0900 (facsimile)
                                                     hni@nilawfirm.com
                                                     Counsel for Plaintiff Xianxue Zhou
